USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 1 of 28




                                                       3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 2 of 28




                                                       3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 3 of 28




                                                        3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 4 of 28




                                                         3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 5 of 28




                                                       3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 6 of 28




                                                          3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 7 of 28




                                                      3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 8 of 28




                                                          3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 9 of 28




                                                       3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 10 of 28




                                                         3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 11 of 28




                                                       3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 12 of 28




                                                          3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 13 of 28




                                                       3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 14 of 28




                                                           3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 15 of 28




                                                        3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 16 of 28




                                                           3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 17 of 28




                                                        3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 18 of 28




                                                           3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 19 of 28




                                                       3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 20 of 28




                                                            3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 21 of 28




                                                        3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 22 of 28




                                                         3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 23 of 28




                                                        3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 24 of 28




                                                          3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 25 of 28




                                                        3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 26 of 28




                                                         3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 27 of 28




                                                     3:19-cv-169
USDC IN/ND case 3:19-cv-00169-JD-MGG document 1-2 filed 03/11/19 page 28 of 28




                                                          3:19-cv-169
